J-S35001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.W.C., JR., A          IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA




APPEAL OF: Y.C., NATURAL MOTHER

                                                No. 3354 EDA 2014


            Appeal from the Order Entered October 10, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000643-2012
                                    CP-51-DP-0055444-2010

IN THE INTEREST OF: J.D.C., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: Y.C., NATURAL MOTHER

                                                No. 3355 EDA 2014


            Appeal from the Order Entered October 10, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000223-2012
                                    CP-51-DP-0055445-2010

IN THE INTEREST OF: Y.L.C., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: Y.C., NATURAL MOTHER

                                                No. 3356 EDA 2014
J-S35001-15


            Appeal from the Order Entered October 10, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000224-2012
                                    CP-51-DP-0055446-2010


IN THE INTEREST OF: K.M.C.C., A             IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA




APPEAL OF: Y.C., NATURAL MOTHER

                                                No. 3357 EDA 2014


            Appeal from the Order Entered October 10, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000225-2012
                                    CP-51-DP-0055447-2010

IN THE INTEREST OF: H.E.A.D.C., A           IN THE SUPERIOR COURT OF
MINOR                                             PENNSYLVANIA




APPEAL OF: Y.C., NATURAL MOTHER

                                                No. 3358 EDA 2014


            Appeal from the Order Entered October 10, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000226-2012
                                    CP-51-DP-0055448-2010




                                    -2-
J-S35001-15


BEFORE: MUNDY, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY MUNDY, J.:                         FILED SEPTEMBER 15, 2015

        Appellant, Y.C. (Mother), appeals from the October 10, 2014 decrees

involuntarily terminating her parental rights to five of her minor children:

S.W.C., Jr., a male, born in January 2000; J.D.C., a female, born in

September 2001; Y.L.C., a female, born in July 2002; K.M.C.C., a male,

born in April 2005; and H.E.A.D.C., a male, born in January 2010

(collectively, the Children). After careful review, we affirm.1

        This Court set forth the factual and procedural background of this case

in our review of the decrees involuntarily terminating Father’s parental rights

to the Children. See J.D.C., supra at 3-5. Therein, we stated, in relevant

part, as follows.

              Mother and Father’s three oldest children, Do.L.C.
              (female), Jaz.C[.] (female), and Du.C[.] (male), ages
              16, 17, and 18, are all under … Department of
              Human Services’ (“DHS”) supervision, but are not
              subject to the current termination petitions….

                    DHS became involved with the Children in May
              2010 following numerous calls to DHS’ hotline that
              the Children were coming to school dirty and hungry,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  By separate decrees the same date, the parental rights of the Children’s
father, S.W.C., Sr., a/k/a S.C., were involuntarily terminated.      Father
appealed the decrees, which this Court affirmed by separate memorandum.
See In re J.D.C., Y.L.C., K.M.C.C., H.E.A.D.C., and S.W.C., Jr., --- A.3d -
--, 3208, 3214-3217 EDA 2014 (Pa. Super. 2015) (unpublished
memorandum).



                                           -3-
J-S35001-15


              that the Children’s home was cluttered and
              disorganized, that Do.L.C. was not attending school,
              and that Father had hit Y.L.C. At the time, the
              Children were living with Mother; Father was not a
              custodial caregiver.

                    Dependency petitions were filed on May 24,
              2010, and granted on June 10, 2010. Initially, the
              Children remained in Mother’s custody. However,
              the Children were placed in foster care in November
              2010 ….

              DHS filed petitions for goal change to adoption and
              involuntary termination of parental rights to the four
              youngest children, H.E.A.D.C., K.M.C.C., Y.L.C., and
              J.D.C. on May 24, 2012. On December 21, 2012, a
              petition was filed as to S.W.C., Jr.

                                               …

              Hearings were held on the termination petitions on
              April 22, 2014 and October 10, 2014.2           DHS
              presented five witnesses: Henry Bullock, the original
              DHS worker assigned to the case from April 2010 to
              November 2010; Bianca Lahara, the first case
              manager assigned to the case from November 2010
              to January 2014; Latoya Carr-Hermitt, case manager
              assigned to the case from December 2010 through
              the October 2014 termination hearing; Ms. Griffin3 of
              First Home Care, current case manager; Antoinette
              Bogan, First Home Care Social Worker, assigned to
              the case in July 2014 to present….[2]
              __________________________________________
              2
                A partial termination hearing took place in 2013
              before the Honorable E. Wright.       Due to time
              constraints, the remainder of the hearing was
              continued. Before the remainder of the case could
              be heard, Judge Wright recused himself on
              September 25, 2013, following an ex parte
____________________________________________


2
    Mother testified on her own behalf during the hearing.




                                           -4-
J-S35001-15


              communication of Mother’s former counsel to the
              court. The case was reassigned to the Honorable
              Allen Tereshko, who ordered the termination
              proceedings start again de novo.
              3
                Ms. Griffin’s first name was inaudible when she
              testified.

Id. (citations omitted; footnotes in original).

       On October 10, 2014, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).         On

November 10, 2014, Mother filed timely notices of appeal and concise

statements of errors complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(a)(2)(i).3           This Court consolidated Mother’s

appeals sua sponte. See Pa.R.A.P. 513. On December 10, 2014, the trial

court issued an opinion pursuant to Rule 1925(a).

       On appeal, Mother presents the following issues for our review.

              1. Whether the [t]rial [c]ourt erred in relying on
              inadmissible evidence to render its findings of fact[?]

              2. Whether the [t]rial [c]ourt erred and/or abused its
              discretion by terminating the parental rights of
              [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(a)(1),
              (2), (5), (8), where the findings of fact were not
              supported by clear and convincing evidence[?]

____________________________________________


3
  On November 21, 2014, Mother filed amended notices of appeal, which
included separate captions reflecting the separate decrees that were entered
on separate dockets. See TCPF Ltd. P’ship v. Skatell, 976 A.2d 571, 574
n.2 (Pa. Super. 2009) (noting that taking one appeal from several orders is
not acceptable practice and is discouraged, but declining to quash the appeal
where appellant filed an amended appeal).



                                           -5-
J-S35001-15


Mother’s Brief at 7.

      We consider Mother’s issues mindful of our well-settled standard of

review.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and

                                       -6-
J-S35001-15


              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

       Instantly, we conclude the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.4

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
                     neglect or refusal cannot or will not be
                     remedied by the parent.

____________________________________________


4
  In light of our disposition regarding Section 2511(a)(2), we need not
consider Mother’s arguments with respect to Section 2511(a)(1), (5), and
(8). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc)
(stating that this Court need only agree with any one subsection of 23
Pa.C.S.A. § 2511(a), along with Section 2511(b), in order to affirm the
termination of parental rights), appeal denied, 863 A.2d 1141 (Pa. 2004).



                                           -7-
J-S35001-15


                                          …

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements.

            (1) repeated and continued incapacity, abuse,
            neglect or refusal; (2) such incapacity, abuse,
            neglect or refusal caused the child to be without
            essential parental care, control or subsistence
            necessary for his physical or mental well-being; and
            (3) the causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination [of parental rights under Section

2511(a)(2),] due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.”     In re

A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

                                     -8-
J-S35001-15


     With respect to Section 2511(b), the requisite analysis is as follows.

           Subsection 2511(b) focuses on whether termination
           of    parental    rights  would    best   serve   the
           developmental, physical, and emotional needs and
           welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
           “Intangibles such as love, comfort, security, and
           stability are involved in the inquiry into the needs
           and welfare of the child.” In addition, we instructed
           that the trial court must also discern the nature and
           status of the parent-child bond, with utmost
           attention to the effect on the child of permanently
           severing that bond. Id. However, in cases where
           there is no evidence of a bond between a parent and
           child, it is reasonable to infer that no bond exists.
           In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
           2008). Accordingly, the extent of the bond-effect
           analysis necessarily depends on the circumstances of
           the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     In this case, the trial court made the following factual findings.

                 Mother’s FSP [Family Service Plan] Objectives
           were established on May 25, 2010. Mother was
           ordered to comply with housing, mental health
           treatment; visitation, bonding evaluation; signing for
           mental health therapists; and attending medical
           appointments. The record shows that Mother has
           minimally complied with her FSP Objectives.

                 Mother has failed to comply with her housing
           FSP Objective.      When asked for her current
           residence, Mother refused to provide the information
           and directed DHS to send all correspondence to her
           mother’s address. She has also failed to avail herself
           to any of the housing programs available through
           ARC.

                Mother has also failed her bonding evaluation
           FSP Objective.   Mother was referred to ATA to
           complete a bonding evaluation, but missed the first

                                     -9-
J-S35001-15


          appointment and never rescheduled.      Moreover,
          Mother was previously ordered at multiple court
          hearings to reschedule the bonding evaluation, but
          did not comply.

                Mother has failed to comply with her mental
          health FSP Objective. Mother was ordered to comply
          with DHS mental health but had never completed the
          goal.   She was referred to services at ARC but
          stopped attending because she didn’t want to go on
          Saturdays. Even though Mother provided notice of
          attending treatments in March and April of 2014, she
          did not attend any treatment between 2011 and
          March of 2014.

                Additionally, Mother has minimally complied
          with her visitation FSP Objective. The Case Manager
          [Bianca Lahara] testified that there were concerns
          about Mother’s attendance at the visits.

                                    …

                 Further, Mother has minimally complied with
          the FSP Objective requiring her to consent to the
          [C]hildren’s medical treatment. [Lahara] testified
          that she ran into issues when contacting Mother for
          consent. Mother never picked up the phone when
          someone from the agency called and would rarely
          return[] calls. In addition, [Lahara] testified that in
          one instance Mother did not want to sign a document
          for Y.L.C.’s psychiatrist appointments because of
          scheduling issues resulting in a lapse of time for the
          child’s appointments. The DHS Worker [Latoya Carr-
          Hermitt] also testified,

                One time [Y.L.C.] needed to have services
                signed for TSS and DHS services, for emotional
                support.    That was scheduled through the
                school psychiatrist on several occasions.
                [Mother] was supposed to come, she didn’t
                show up. I would offer to bring her, provide
                tokens, she never came. On several occasions
                K.M.C.C. was hospitalized after being 302’d.
                Mom was requested to come to the hospital for

                                  - 10 -
J-S35001-15


                    intake, she never did, so DHS had to get a
                    consent to treat. So he could be released from
                    the hospital.

Trial Court Opinion, 12/10/14, at 12-14 (internal citations omitted).

      Turning to the merits of Mother’s appeal, she first asserts that the trial

court erred in relying on inadmissible evidence in terminating her parental

rights.     In addition, Mother asserts that the trial court’s “opinion cites

liberally from evidence not introduced at the termination hearing, and as

such its findings are not supported by the record.” Mother’s Brief at 14.

      Significantly, Mother does not support her argument with legal

discussion and analysis. In fact, Mother does not specify which evidence the

court relied on that was allegedly either inadmissible or not introduced at the

hearing.     As such, we conclude that Mother’s first issue is waived.      See

Giant Food Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438,

444 (Pa. Super. 2008) (stating that, “[t]he Rules of Appellate Procedure

state unequivocally that each question an appellant raises is to be supported

by discussion and analysis of pertinent authority.          Failure to do so

constitutes waiver of the claim[]”) (citations and quotation marks omitted),

appeal denied, 972 A.2d 522 (Pa. 2009); accord Pa.R.A.P. 2119(a). Even if

Mother’s issue was not waived, we would conclude that her issue is without

merit because the testimonial evidence supports the trial court’s factual

findings.




                                     - 11 -
J-S35001-15


      In her second issue, Mother argues that the termination of her

parental rights under Section 2511(a)(2) is not warranted, as follows.

            [T]he evidence presented at trial showed that
            [M]other has remedied the conditions that caused
            the [C]hildren to come into foster care and, but for
            housing, is now able to care for her [C]hildren.
            Additionally, DHS did not provide [M]other with
            reasonable efforts to reunify her with her [C]hildren.

Mother’s Brief at 11.

      The foregoing factual findings by the trial court belie Mother’s

assertion that she is now able to care for the Children.    Further, Mother’s

argument acknowledges that she has not found suitable housing.       Indeed,

Mother testified on October 10, 2014, the final day of the hearing, that she

has been living with her aunt “since August 8th …. And I’m getting ready to

move on my own after I leave here today to put a down payment on a

place.”   N.T., 10/10/14, at 67.   Mother testified on cross-examination by

counsel for DHS that the home she plans to move to has only one bedroom.

Id. at 71. Therefore, more than four years after the Children were placed in

the custody of DHS, Mother remains unable to provide for their physical and

mental well-being.

      In addition, to the extent Mother asserts that her conduct does not

warrant termination pursuant to Section 2511(a)(2) because DHS failed to

provide her with “reasonable efforts to reunify her with her Children,” we

disagree. Mother’s Brief at 11. In In re D.C.D., 105 A.3d 662 (Pa. 2014),

our Supreme Court held that neither Section 2511(a)(2) nor Section 2511(b)

                                    - 12 -
J-S35001-15


“requires a court to consider the reasonable efforts provided to a parent

prior to termination of parental rights.”          Id. at 672.    Therefore, Mother’s

assertion is without merit.

       Further, Mother argues as follows.

              [P]ast incapacity alone is not [a] sufficient basis for
              involuntary termination, there must be evidence of a
              parent[’]s present incapacity. [Mother]’s unrefuted
              testimony was that she received treatment for her
              anxiety over ‘probably a total of a year’ of the two
              years prior to the filing of the termination petition.
              Furthermore, there has been no showing that her
              ‘anxiety’ was ever so serious as to incapacitate her
              as a parent.

Mother’s Brief at 15-16 (citations omitted).5

       Because the record supports the trial court’s credibility findings in

favor of the DHS caseworkers that Mother did not comply with her mental

health FSP objective, we will not disturb the decrees. Moreover, we reject

Mother’s argument that the trial court terminated her parental rights on the

basis of her past incapacity, or, in the alternative, that she was ever

incapacitated from performing her parental duties.               To the contrary, the

court terminated Mother’s parental rights under Section 2511(a)(2) due to

her neglect and/or refusal to comply with her FSP objectives related to

obtaining housing, a bonding evaluation, mental health treatment, and

providing consents for the Children’s medical treatment.              We discern no
____________________________________________


5
 The record reveals that Mother was diagnosed with an anxiety disorder in
2011. See Trial Court Opinion, 12/10/14, at 8.



                                          - 13 -
J-S35001-15


abuse of discretion by the trial court. Indeed, Mother’s repeated neglect or

refusal to comply with her FSP objectives has caused the Children to be

without essential parental care, control, or subsistence for their physical or

mental well-being since 2010.     Further, the causes of Mother’s neglect or

refusal cannot or will not be remedied. Therefore, Mother’s issues on appeal

fail.

        Although Mother does not present an issue on appeal with respect to

Section 2511(b), in light of the requisite bifurcated analysis, we consider it.

See In re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (addressing

Section 2511(b) although “Mother does not expressly challenge the trial

court’s determination that termination would best serve C.L.G.”).           Our

Supreme Court has explained that, “the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition.” In re T.S.M., supra. The Court further stated that,

“[c]ommon sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.” Id. at 268 (citation omitted).

        In considering the affection a child may have for his or her natural

parents, this Court has stated the following.

             [C]oncluding a child has a beneficial bond with a
             parent simply because the child harbors affection for
             the parent is not only dangerous, it is logically
             unsound. If a child’s feelings were the dispositive
             factor in the bonding analysis, the analysis would be
             reduced to an exercise in semantics as it is the rare

                                     - 14 -
J-S35001-15


             child who, after being subject to neglect and abuse,
             is able to sift through the emotional wreckage and
             completely disavow a parent. …. Nor are we of the
             opinion that the biological connection between [the
             parent] and the children is sufficient in of itself, or
             when considered in connection with a child’s feeling
             toward a parent, to establish a de facto beneficial
             bond exists. The psychological aspect of parenthood
             is more important in terms of the development of the
             child and its mental and emotional health than the
             coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
             any existing parent-child bond can be severed
             without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Instantly, the trial court concluded that “because there was not a

strong bond between Mother and her [C]hildren, terminating Mother’s

parental rights would not cause the [C]hildren irreparable harm and would

be in the best interest of the [C]hildren pursuant to 23 Pa.C.S.A. § 2511(b).”

Trial Court Opinion, 12/10/14, at 14. We discern no abuse of discretion by

the trial court.




                                     - 15 -
J-S35001-15


      The trial court based its decision on the testimony of DHS workers,

Carr-Hermitt and Griffin “concerning the lack of relationship between Mother

and her children in contrast to the bond that exists between [the Children]

and their respective foster parents.” Id. at 14; see also id. at 15 (citing

relevant testimonial evidence).    Further, the trial court found credible the

testimony of Lahara and Griffin that, “[the Children] would not suffer

irreparable harm if Mother’s parental rights were terminated[.]” Id. at 15.

Upon careful review, the testimony of Carr-Hermitt, Griffin, and Lahara

supports the trial court’s conclusion that terminating Mother’s parental rights

would best serve the developmental, physical, and emotional needs and

welfare of the Children.     We further note that the Children’s right to a

permanent and safe environment has been delayed far too long in this case.

See In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (stating “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment”), appeal denied, 872 A.2d 1200 (Pa.

2005).

      Based on the foregoing, we affirm the October 10, 2014 decrees

involuntarily terminating Mother’s parental rights to the Children pursuant to

23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decrees affirmed.


                                     - 16 -
J-S35001-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015




                          - 17 -